As filed with the Securities and Exchange Commission on July 10, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Mesoblast Limited (Exact name of registrant as specified in its charter) Not Applicable (Translation of registrant’s name into English) Australia Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Level 38, 55 Collins Street Melbourne, VIC3000 Australia
